Citation Nr: 0200334	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-06 823A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio




THE ISSUE

Entitlement to an increased (compensable) disability rating 
for residuals of a right shoulder injury.




ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




REMAND

The veteran had active military service from October 1965 
until February 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 RO 
rating decision.

In this case, the Board finds that further evidentiary 
development is required for several reasons.  First of all, 
it is difficult to tell from the results of the most recent 
VA examination the level of disability the veteran 
experiences due solely to service-connected disability.  An 
April 2000 VA examiner specifically indicated that the 
veteran had a partial rotator cuff tear and right shoulder 
impingement syndrome that were more likely related to post-
service injuries than to any in-service right shoulder 
injury.  He pointed to a history of injuries in 1975, 1980, 
and 1999.  Nevertheless, the examiner also noted that the 
veteran had a history of persistent shoulder pain for 30 
years, suggesting that problems with pain had in fact pre-
dated any post-service injury.  Significant findings relative 
to pain and its effect on the veteran's right shoulder 
function were made and the examiner thereafter diagnosed not 
only impingement syndrome and a rotator cuff tear, but a 
residual right shoulder injury.  Implicit in such a diagnosis 
is the finding that the veteran indeed continues to 
experience some sort of residual disability due to the in-
service injury.  This appears so despite the examiner's 
opinions about post-service pathology, particularly because 
of the reported longstanding history of pain and the 
examiner's reference to a single injury and its residuals.  
In other words, it appears from the context of the report 
that the examiner found that the veteran had impingement 
syndrome and a rotator cuff tear due to post-service 
injuries, yet also had some residual disability due to an in-
service injury.  

What is significant about the examiner's report is that it is 
not possible to discern what level of disability experienced 
by the veteran-in the form of pain or otherwise-is 
attributable to service-connected shoulder injury residuals.  
Although it appears clear that the examiner believes that the 
rotator cuff problem and impingement syndrome are not related 
to the service-connected problem, it is not at 

all clear what level of disability the veteran experiences 
due solely to the service-connected problem.  It is important 
to determine this level of disability in order to rate the 
veteran's service-connected disability, but the Board 
recognizes that there are instances where it is not possible 
to differentiate symptoms due to service-connected disability 
and those due to non-service-connected disability.  In such 
instances, all symptoms must be evaluated as though service 
connected.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam order).  In order to better discern the disabling 
symptoms due solely to service-connected disability, a remand 
for further evidentiary development is required.  

Secondly, the Board notes that, when the veteran filed his 
claim for an increased rating in October 1999, he reported 
that he had experienced shoulder injuries in 1975 and 1980.  
He identified the Lake West Hospital as the place where he 
received treatment for these injuries.  However, it is not 
clear from the record that VA has sought records from such a 
facility.  Records have been received for treatment in 2000 
from a medical facility on Lakeshore Boulevard in Euclid, 
Ohio, but it is not clear that this is the facility to which 
the veteran referred in his 1999 claim.  Moreover, it does 
not appear that any effort was made to obtain records 
prepared contemporaneously with the 1975 and 1980 injuries.  
Although older records might not ordinarily be relevant to 
the current level of disability experienced by a claimant, in 
a case such as the veteran's where the current rating in part 
turns on the level of disability caused by post-service 
injuries that may have occurred in 1975 and 1980, records 
relative to such injuries become important.  In short, such 
reports may assist an examiner in determining the level of 
current disability solely due to service-connected 
disability.  

Development such as that sought by this remand is consistent 
with the mandate of the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 

(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is now applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001).  In re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  Development should include, 
among other things, making reasonable 
efforts to obtain relevant records of 
treatment relating to any right shoulder 
injuries sustained in 1975 and 1980.  
Additionally, action should be taken to 
obtain any records of physical therapy 
prepared in conjunction with more recent 
treatment in 1999 or 2000.

2.  Thereafter, the examiner who 
conducted the April 2000 examination 
should be asked to review the claims 
file, examine the veteran again, and 
provide an opinion as to the level of 
disability experienced solely as a result 
of the service-connected injury 
residuals, if possible.  On examination, 
the examiner should provide findings that 
take into account all functional 
impairments identified in 38 C.F.R. 
§§ 4.40, 4.45 (2001), including pain, 
incoordination, weakness, fatigability, 
abnormal 

movements, etc., for the right shoulder 
service-connected disability.  The 
examiner should identify each functional 
debility legitimately experienced by the 
veteran due to service-connected 
disability.  Functional loss due to such 
difficulties should be described in terms 
of additional range-of-motion loss beyond 
that which is clinically observed.  See 
DeLuca v. West, 8 Vet. App. 202 (1995).  
If it is not possible to delineate 
service-connected symptoms from those due 
to non-service-connected disability, the 
examiner should specifically note this.  
Nevertheless, all findings and opinions 
requested above should be provided.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  If the benefit sought on appeal 
is denied, a supplemental statement of 
the case should be issued.  

The veteran and his representative should be given an 
opportunity to respond to the supplemental statement of the 
case.  Thereafter, the claims file should be returned to this 
Board for further appellate review.  No action is required of 
the veteran until he receives further notice, but he is free 
to submit additional evidence and argument on the matter 
remanded by the Board.  The purpose of this remand is to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


